Citation Nr: 0300464	
Decision Date: 01/09/03    Archive Date: 01/28/03	

DOCKET NO.  98-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah


THE ISSUE

1.  Determination of initial rating to be assigned for 
post-traumatic stress disorder (PTSD).

2.  Determination of initial rating to be assigned for 
skin cancer and actinic keratoses of the head and neck.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The appellant had recognized service as a member of the 
American Merchant Marine from January to July 1945.  

This matter arises from various rating decisions rendered 
since September 1997 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. §§ 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

By decision dated in July 2000, the Board upheld the RO's 
denial of the issues currently on appeal.  The appellant 
then filed a timely appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001, the 
Court vacated and remanded the case to the Board for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  

In September 2001, the Board remanded the case to the RO 
for further action and adjudication.  That was 
accomplished, and the case was returned to the Board in 
August 2002 for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran's PTSD, currently evaluated as 30 percent 
disabling, is not manifested by symptoms that more nearly 
approximate occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships.  

3.  Prior to August 30, 2002, the veteran's 
service-connected skin cancer and actinic keratoses of the 
head and neck was manifested by symptoms that did not more 
nearly approximate poorly nourished scars with repeated 
ulceration, painful and tender scars, or severe 
disfigurement.

4.  Subsequent to August 30, 2002, symptomatology 
associated with the veteran's service-connected skin 
disorder did not include a visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature, 
or paired set of features, scars other than of the head, 
face, or neck, that are deep or that cause limited motion 
in areas exceeding 12 square inches, or scars that limit 
the function of affected parts of the veteran's body.

5.  The veteran completed high school and has occupational 
experience working in a sugar processing company, and as a 
farmer and rancher.  He last worked full time in late 
1977.  

6.  The veteran's service-connected disabilities are not 
of such severity so as to preclude him from obtaining or 
retaining substantially gainful employment consistent with 
his educational and occupational background.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for PTSD in 
excess of 30 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2002).  

2.  The veteran's service-connected skin cancer and 
actinic keratoses of the head and neck is not more than 
10 percent disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7800, 7803, 7804, 
7805 (2001); 38 C.F.R. § 4.118, DC 7800 through 7805 
(2002).

3.  A total disability rating for compensation purpose 
based upon individual unemployability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.340, 3.341, 4.16, and Part 4 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date 
but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the veteran of 
evidence and information necessary to substantiate his 
claims, and inform him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. §§ 5103(a) (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was issued a 
statement of the case, as well as supplemental statements 
of the case, that informed of the evidence used in 
conjunction with his claims, the pertinent laws and 
regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Additionally, 
pursuant to the Board's September 23, 2002 correspondence, 
the veteran was notified of the impact of the VCAA on his 
appeal.  More specifically, he was informed of VA's duty 
to notify him of the evidence needed to substantiate his 
claims, and was notified of VA's duty to assist him in 
obtaining evidence necessary to substantiate his claims.  
He was given specific information regarding the division 
of responsibilities between VA and the claimant in 
obtaining evidence in support of his claims.  He also was 
given an opportunity to respond.  Thus, he was provided 
adequate notice as to the evidence needed to substantiate 
his claims, as well as an opportunity to submit such 
evidence, while also being informed of VA's duty to assist 
him in obtaining such evidence.  The record indicates that 
all relevant facts have been properly developed and that 
all evidence necessary for an equitable disposition of the 
issues on appeal has been obtained.  Therefore, VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Finally, in 
view of the relatively narrow questions of law and fact on 
which this matter turns, the Board concludes 
that there is no reasonable possibility that any further 
development could substantiate the claims.  


II.  Determination of Initial Rating for PTSD

The veteran contends that his service-connected PTSD is 
more severe than the 30 percent rating currently assigned.  
Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, current clinical 
findings are of paramount importance.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  But see generally 
Fenderson v. West, 12 Vet. App. 119 (1999) (concerning the 
application of "staged" ratings in certain cases in which 
a claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue).  
Finally, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  As the veteran appealed the initial 
rating assigned, a determination must be made as to 
whether a higher disability evaluation is warranted for 
any period since October 6, 1997.  

In evaluating the veteran's service-connected PTSD, 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  Depressed memory, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) shall be evaluated as 
30 percent disabling.  

To warrant a 50 percent disability rating, occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships must 
be present.  See 38 C.F.R. § 4.130, DC 9411.  It is within 
the foregoing context that the facts in this case must be 
examined.  

The facts are as follows:  The veteran originally was 
diagnosed as suffering from chronic PTSD during a VA 
psychiatric examination conducted in December 1997.  At 
that time, the veteran complained of recurring intrusive, 
distressing thoughts about specific experiences during his 
military service.  He indicated that these may be 
triggered by such things as viewing war movies, parades, 
or hearing fireworks.  He reported episodes of 
tearfulness, nervousness, and irritability.  He also 
indicated that he was "quick to anger."  During the 
examination, the physician observed that the veteran was 
alert and oriented, exhibited no obvious difficulties with 
short- or long-term memory, and appeared of average 
intelligence.  He was friendly and cooperative during the 
examination.  His speech was normal in tone, rate and 
volume.  His responses to questions sometimes were 
circumstantial and rambling in nature; however, his 
thinking was linear and goal-directed with no evidence of 
a thought disorder.  The examiner observed that although 
the veteran described a history consistent with PTSD 
symptomatology beginning shortly after military service, 
the fact that he maintained a successful marriage, as well 
as some measure of vocational stability, suggested that 
symptoms may have abated somewhat during his young adult 
and middle-aged years.  These, however, appeared to have 
worsened with advancing age, deteriorating health, and 
associated lifestyle changes.  The examiner concluded that 
the degree of impairment in overall functioning as a 
result of PTSD symptomatology was mild.  A Global 
Assessment of Functioning score (GAF) of 55 was assigned.  

The veteran again underwent a VA psychiatric examination 
in February 2002.  His claims file was available to the 
examining physician.  The veteran complained of 
flashbacks, arousal symptoms, and disrupted sleep 
patterns.  He also indicated that he experiences a startle 
reaction to loud noises and surprises, but denied any 
problems with hypervigilance or concentration.  The 
veteran indicated that his mood had been fine for most of 
his adult life.  The veteran stated that he had worked 
from 1945 to 1977 during which he farmed and worked for a 
sugar company.  However, at age 52, he suffered a 
myocardial infarction, and has not worked since that time.  
The examiner observed that the veteran's short- and 
long-term memory was relatively intact, as were his 
cognitive abilities.  His content of thought was 
unremarkable.  There was no evidence of paranoia, 
psychosis, or suicidal or homicidal ideation.  His mood 
was euthymic, and his affect was of full range.  PTSD was 
diagnosed, and a GAF of 65 was assigned.  

The foregoing indicates that an evaluation in excess of 
the 30 percent disability rating currently in effect is 
not warranted based upon the symptomatology associated 
with the veteran's PTSD.  Clinical evidence of record does 
not indicate that the veteran has suffered from panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term 
memory, impairment of judgment or abstract thinking, or 
disturbances of motivation and mood.  Although his speech 
has been observed to be circumstantial at times, he has no 
difficulty focusing on the subject at hand.   Nor has he 
demonstrated a flattened affect.  Moreover, various GAF 
scores assigned have been indicative of moderate 
symptomatology.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (1994).  Finally, it should be noted that examining 
physicians have referred to his symptomatology as mild in 
nature.  Given that symptomatology currently associated 
with the veteran's PTSD has been as described above, it 
does not more nearly approximate that required for a 
higher rating.  As such, an increased rating is not 
warranted under applicable schedular criteria for any 
period since service connection first was granted for this 
disability on October 6, 1997.

III.  Increased Rating for Skin Cancer and Actinic 
Keratoses of the Head and Neck Area

The veteran contends that symptomatology associated with 
his service-connected skin disability is more severe than 
currently evaluated.  Because he first was granted service 
connection for the disability at issue in conjunction with 
the current appeal, the various provisions of 38 U.S.C.A. 
§ 1155, as well as the tenets of Schafrath, 
1 Vet. App. 592; Francisco, 7 Vet. App. 58; and Fenderson, 
12 Vet. App. 119 are for application.  So, too, are the 
provisions of 38 C.F.R. § 4.7.  

The Board notes that effective August 30, 2002 (during the 
pendency of this appeal), substantive changes were made to 
the schedular criteria for evaluating skin disabilities as 
set forth in 38 C.F.R. § 4.118.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2001).  When the law or 
regulation applicable to a given claim changes after the 
claim has been filed or reopened, but before the appeal 
process has been concluded, the version most favorable to 
the veteran will apply, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, in order to give the veteran 
every consideration with respect to the issue under 
consideration, the Board will consider both the former and 
the revised schedular criteria in evaluating the veteran's 
service-connected skin disability.  

The veteran's skin disability was first observed in 1975.  
At that time, he received radiation therapy for a basal 
cell carcinoma of the nose.  This apparently healed well 
following treatment.  Subsequent examination by a private 
physician in December 1975 indicated that there was no 
evidence of recurrence at the treated site.  In 
April 1988, a 20-millimeter by 15-millimeter basal cell 
carcinoma was removed from the veteran's right ear.  Then, 
in November 1993, a 6-millimeter by 10-millimeter basal 
cell carcinoma was removed from his nose.  

During a VA dermatological examination conducted in 
March 1997, extensive keratoses over the veteran's cheek, 
left tip of the nose, and right ear were observed.  Then, 
during a similar VA examination conducted in December of 
that year, a 2-centimeter depressed sclerotic, 
hypopigmented scar over the left bridge of the nose was 
observed.  Also observed were 10 to 12 actinic keratoses 
over the veteran's cheeks, tip of the nose, and right 
earlobe regions.  

The most recent evidence of record regarding the veteran's 
service-connected skin disability is contained in the 
report of the veteran's VA medical treatment during 2001.  
During November of that year, the veteran's left inner 
nare was observed to have thinning of mucosa and prominent 
vasculature.  The left nare was inflamed with mild 
crusting.  However, no exudate was seen.  A complete waist 
up skin examination was conducted.  This revealed 
keratinized red lesions on the left cheek, left 
preauricular area, left upper helix, right retroauricular 
area, right lower helix, and left lower lip.  The examiner 
noted a total of six lesions.  These ranged in size from 
3 millimeters to 1.2 centimeters.  These ultimately were 
diagnosed as impetigo of the right ear, and actinic 
keratoses of the right inner helix, left nose, and left 
tip of the nose. 

Prior to August 30, 2002, disfiguring scars of the head, 
face, or neck, were evaluated as 10 percent disabling if 
moderately disfiguring.  To warrant a higher disability 
evaluation, severe disfigurement, especially if producing 
a marked and unsightly deformity of the eyelids, lips, or 
auricles, was required.  See 38 C.F.R. § 4.118, DC 7800 
(2001).  Alternatively, superficial scars that either were 
poorly nourished with repeated ulceration or tender and 
painful on objective demonstration also were evaluated as 
10 percent disabling.  See 38 C.F.R. § 4.118, DC 7803, 
7804.  

The various residuals of basal cell carcinoma and actinic 
keratoses described above appeared to have been moderately 
disfiguring since service connection was first granted for 
this disability on August 25, 1992.  At no time, did they 
result in marked and unsightly deformity of the eyelids, 
lips, auricles, or other areas of the veteran's head, 
face, or neck.  As such, the 10 percent rating assigned 
prior to August 30, 2002, adequately represents the degree 
of disability that existed at that time.  
Parenthetically, the Board notes that the provisions of 
38 C.F.R. § 4.118, DC 7805 regarding scars that limit the 
function of the part affected is not for application in 
this case.  There is no indication that the lesions and 
keratoses that together constitute the veteran's 
service-connected skin disability in any way limited the 
function of any part of his body.  Thus, an evaluation in 
excess of the 10 percent assigned was not warranted on 
that theory prior to August 30, 2002. 

Effective August 30, 2002, the provisions of 38 C.F.R. 
§ 4.118, DC 7800 require that disfigurement of the head, 
face, or neck take into consideration the following 
characteristics:  (1) Scars of 5 or more inches in length; 
(2) scars at least 1/4-inch wide; (3) surface contour of 
scars elevated or depressed on palpation; (4) scars 
adherent to underlying tissue; (5) hypo or hyperpigmented 
skin in an area exceeding 6 square inches (6) skin texture 
abnormal in an area exceeding 6 square inches; 
(7) underlying soft tissue missing in an area exceeding 
6 square inches;  and (8) indurated and inflexible skin in 
an area exceeding 6 square inches.  As previously 
indicated, although the veteran has been observed to have 
a number of scars and keratoses totaling 6 in number on 
the head and face, none is more than 1.2 centimeters in 
size.  Although this may represent a scar at least 
1/4-inch wide, such a disfigurement would warrant no more 
than a 10 percent disability evaluation.  To warrant a 
30 percent disability rating, disfigurement with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips, or; with 2 or 3 characteristics of 
disfigurement must be present.  There is no indication 
that the scars and keratoses are 5 or more inches in 
length, that they result in surface contour elevated or 
depressed on palpation, that any is adherent to underlying 
tissue, that any is hypo or hyperpigmented in an areas 
exceeding 6 square inches, that they result in abnormal 
skin texture in an area exceeding 6 square inches, that 
underlying soft tissue is missing in an area exceeding 
6 square inches, or that they result in indurated and 
inflexible skin in an area exceeding 6 square inches.  As 
such, a rating in excess of 10 percent is not warranted 
under 38 C.F.R. § 4.118, DC 7800.  

Parenthetically, the Board notes that no other DC  under 
§ 4.118 could afford the veteran a higher disability 
evaluation except for DC 7805 regarding limitation of 
function of the affected part of the body.  However, as 
noted previously, the various scars and keratoses that 
comprise the veteran's service-connected skin disability 
do not result in any limitation of function.  As such, a 
disability evaluation in excess of the 10 percent 
currently assigned is not warranted under the revised 
schedular criteria.  


IV.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned for either the veteran's 
service-connected PTSD or his service-connected skin 
disability may be granted if it is demonstrated that 
either of these disabilities presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2002).  There is no indication 
that either of the foregoing disabilities has required 
frequent hospitalizations since the veteran's discharge 
from military service.  Nor is there any indication that 
either has markedly interfered with his employment prior 
to his retirement (this matter will be covered in greater 
detail in the section that follows).  It should be noted 
here that the provisions of 38 C.F.R. Part 4 (2002) 
reflect percentage ratings that represent, as far as can 
practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations proportionate to the 
severity of the various grades of disability.  See 
38 C.F.R. § 4.1 (2002).  Absent evidence of either marked 
interference with employment or frequent periods of 
hospitalization for either of these disabilities, there is 
no basis to conclude that they are more serious than that 
contemplated by the aforementioned schedular provisions.  
Thus, the failure of the RO to submit the case for 
consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

V.  Entitlement to Individual Unemployability 

The veteran contends that his service-connected 
disabilities, by themselves, prevent him from obtaining or 
retaining substantially gainful employment.  A total 
disability rating for compensation purposes may be 
assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is one such disability, the 
disability shall be rated as 60 percent disabling or more, 
and that, if there are 2 or more disabilities, there shall 
be at least one disability ratable at 40 percent or more 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. § 3.340, 
3.341, 4.16.  

The VA's General Counsel has determined that a veteran 
who, in light of his individual circumstance, but without 
regard to age, is unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities shall be rated totally 
disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  
Thus, the criteria for individual unemployability include 
a subjective standard.  See VAOPGCPREC 95-91 (Dec. 27, 
1991).  The Board is bound in its decisions by the 
precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (2002).  Moreover, in determining 
whether a veteran is entitled to a total disability rating 
based upon individual unemployability, his 
nonservice-connected disabilities and age may not be 
considered.  See 38 C.F.R. §§ 4.16, 4.19; see also 
Van Hoose v. Brown 4 Vet. App. 361 (1993).  

The veteran has been granted service connection for PTSD 
evaluated as 30 percent disabling and skin cancer and 
actinic keratoses of the head and neck, evaluated as 
10 percent disabling.  The veteran's combined disability 
rating is 40 percent.  As such, he does not meet the 
minimum schedular requirements for individual 
unemployability pursuant to 38 C.F.R. § 4.16(a).  However, 
it is the established policy of VA that all veterans who 
are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  See 
38 C.F.R. § 4.16(b).  As such, the question to be answered 
is whether the veteran's service-connected disabilities, 
by themselves, render him unemployable, notwithstanding 
that they fail to meet the minimum percentage 
requirements.  The record indicates otherwise.

Records from the Social Security Administration indicate 
that the veteran completed 12 years of formal education, 
and work experience that was physical in nature.  That 
Government agency ultimately granted the veteran 
disability benefits based upon his inability to work in 
strenuous occupations because of his history of a 
myocardial infarction and angina.  Similarly, a VA 
psychiatrist noted in February 2002 that the veteran had 
worked successfully until he developed a heart disability, 
and that the reason that he terminated his employment was 
because of heart disease.  The VA physician noted that it 
was not the veteran's service-connected psychiatric 
disorder that forced the termination of his employment.  
Nor is there any indication of record that his 
service-connected skin disability played any role in the 
termination of his employment.

The question for Board consideration is whether the 
evidence of record indicates that the veteran's 
service-connected disabilities, alone, render him 
unemployable.  This must be considered in light of the 
veteran's individual circumstances.  The veteran has not 
demonstrated that the termination of his employment was 
due to his service-connected disabilities; instead, 
evidence of record indicates that his nonservice-connected 
heart disability ultimately ended his gainful employment.  
Given this, there is no reasonable basis upon which to 
predicate a grant of individual unemployability in this 
case.  

The Board finds, as to all material issues, that the 
evidence is not evenly balanced and that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d, 1072 
(Fed. Cir. 2001) (the statute,38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision 
only applies where there is an approximate balance of 
positive and negative evidence).  



ORDER

An initial rating in excess of 30 percent for PTSD is 
denied.  

An initial rating in excess of 10 percent for residuals of 
skin cancer and actinic keratoses of the head and neck is 
denied.

A total rating for compensation purposes based upon 
individual unemployability due solely to the veteran's 
service-connected disabilities is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

